Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an RCE amendment received on 1/12/2022.
2.	Claims 1-18, 20-21 are pending; wherein claim 19 was canceled.
Response
3.	The examiner withdraws 35 USC 103 rejections in a Final Rejection (10/15/2021) on pending claims based on O’Brien et al due to this RCE paper (1/12/2022).
Reason for allowance
4.	Per independent claims 1, 16, and 20: While the closest art of record of O’Brien et al., suggests several claimed features of a computer-implemented method, a system, and a non-transitory machine-readable medium; this prior art does not disclose a feature of providing directions from a determine location of a current smart-phone to a two-dimensional product location in the retail space with wireless beacons.
It is for this reason that the applicant’s claimed invention defines over above prior art of record.
5.	Dependent claims 2-15, 17-8, and 21 are allowed because they incorporate above allowable limitation from their parent claims 1, 16, and 20.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-18, and 20-21 are allowed.
8.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662